DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Phillips et al. (US 20050075686 A1, hereafter Phillips) in view of Hsu (US 20110141055 A1).


Regarding claim 1, Phillips teaches a display device for a programmer of an implant, wherein the display device comprises a frame which receives (Figs. 7 and 8, [0099], where there is a housing holding components) and holds the following components: 
a display module (28) which is designed to generate and display a representation (Fig. 8, [0101], where there is a display 28), 
wherein the display device further comprises an antenna (32), and wherein the antenna is designed to transmit and/or receive in the MICS frequency band (Fig. 9, [0003], [0102]-[0106], where there is an antenna 32 which operates within frequencies appropriate for implantable medical devices).
	But, Phillips does not explicitly teach the display device further comprising a shielding layer which is arranged on the display module, a flat capacitive touch sensor, which is arranged on the shielding layer, and a cover placed on the touch sensor. However, this was well known in the art as evidenced by Hsu (Fig. 1 and 2, [0018]-[0020], where there is an anti-EMI layer 11, a conductive area 12 acting as a capacitive touch sensor, and protective layer 21). Both Phillips and Hsu teach touchscreen devices. Phillips teaches a touchscreen but does not disclose protective layers or the type of touch sensing technology used (Phillips [0062], [0131]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the capacitive touch screen and protective layers of Hsu into the device of Phillips and that such an incorporation would have yielded a predictable result.

	Regarding claim 2, the combination of Phillips and Hsu would show the display device according to claim 1. Phillips further teaches the display device wherein the antenna is arranged on a frame (Fig. 1, [0071], where the antenna is mounted on the housing of the patient programmer).

	Regarding claim 3, the combination of Phillips and Hsu would show the display device according to claim 2. Phillips further teaches the display device wherein the frame has a square shape, and wherein the antenna is arranged in a corner region of the frame (Fig. 8, where the antenna circuit board 106 is situated within corner regions of the approximately square programmer 20).

	Regarding claim 4, the combination of Phillips and Hsu would show the display device according to claim 3. Phillips further teaches the display device wherein the antenna has a curved shape, wherein a first antenna wing and a second antenna wing enclose an angle, wherein the antenna is arranged in the corner region of the frame such that the first antenna wing extends from the corner in one direction along the frame and the second antenna wing extends from the corner in a section direction along the frame, wherein the first direction and the second direction are different (Fig. 11, [0111], where the internal antenna is a loop disposed in all corners of the frame, each corner having first and second portions extending in different directions).

	Regarding claim 8, the combination of Phillips and Hsu would show the display device according to claim 1. Phillips in the combination further teaches the display device comprising a control unit coupled to the touch sensor with a line, wherein the line is provided with a filter (Fig. 1, [0062], where the processor 22 and the display 28, which may be a touch screen display, are connected by a line, the line necessarily suitable for transmitting both display and touch data).

	Regarding claim 9, the combination of Phillips and Hsu would show the display device according to claim 1. Phillips in the combination further teaches a programmer with the display device of claim 1 (Fig. 1, [0062], where the display 28 is situated within a programmer 20).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Phillips et al. (US 20050075686 A1, hereafter Phillips) in view of Hsu (US 20110141055 A1) and Chen et al. (US 20130077227 A1, hereafter Chen).

	Regarding claim 5, the combination of Phillips and Hsu would show the display device according to claim 1. But, the combination does not explicitly teach the display device comprising two antennas wherein a first antenna is arranged in a first corner region of the frame, and wherein a second antenna is arranged in a second corner region of the frame. However, this was well known in the art as evidenced by Chen (Fig. 3N, [0044]-[0045], where there are separate antennas for different frequencies). Both Phillips and Hsu teach display devices with at least one embedded internal antenna. Phillips is silent with respect to having multiple discrete antennas. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to divide the antenna of Phillips into multiple antennas as taught by Hsu so as to access different bands (e.g., Wifi, 3G, etc.) and provide various means of connectivity to the end user.

	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Phillips et al. (US 20050075686 A1, hereafter Phillips) in view of Hsu (US 20110141055 A1) and Partovi et al. (US 20200044482 A1, hereafter Partovi).

	Regarding claim 6, the combination of Phillips and Hsu would show the display device according to claim 1. But, the combination does not explicitly teach the display device wherein the shielding layer comprises a grid of an electrically conductive material and a plastic substrate, and wherein the grid is arranged on the plastic substrate. However, this was well known in the art as evidenced by Partovi ([0459]-[0460], where an EM conductive shield is deposited onto a plastic substrate). Both Phillips and Partovi teach devices with portable power supplies that require shielding between components. Phillips is silent with respect to the specific structure of the claimed shielding layer. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a shielding layer as taught by Partovi.

	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Phillips et al. (US 20050075686 A1, hereafter Phillips) in view of Hsu (US 20110141055 A1) and Nomura et al. (US 20120307348 A1, hereafter Nomura).

	Regarding claim 7, the combination of Phillips and Hsu would show the display device according to claim 1. But, the combination does not explicitly teach the display device wherein the shielding layer has a transmission of more than 85% of visible light and has a shielding of 63 dB or less at a frequency of 400 MHz. However, this was well known in the art as evidenced by Nomura ([0172]-[0177], where there is a light control film that has a shielding property of 5 dB or less at a frequency of 500 MHz). Both Phillips and Nomura teach devices with shielding layers, but Phillips does not teach a shielding layer with the specific properties claimed. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a shielding layer with light control properties as taught by Nomura in the device of Phillips so as to transmit display light but shield radio frequencies and prevent interference. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER D MCLOONE whose telephone number is (571)272-4631. The examiner can normally be reached M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER D MCLOONE/Primary Examiner, Art Unit 2692